 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6
                                        OAKLAND DIVISION
 7

 8
     COLIN ROACHE,                                      Case No: C 17-05511 SBA
 9
                   Plaintiff,                           CONDITIONAL DISMISSAL
10                                                      ORDER
           vs.
11
     ADOBE SYSTEMS INCORPORATED,
12
                   Defendant.
13

14          Having received notice of the settlement of this action, see Dkt. 32, and it appearing
15   that no issue remains for the Court’s determination,
16          IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
17   DISMISSED with prejudice. All scheduled dates are VACATED. In the event that the
18   settlement is not realized, any party may move to reopen the case and trial will be reset,
19   provided that such motion is filed within forty-five (45) days of the date this order is filed.
20          IT IS SO ORDERED.
21   Dated: 10/15/2018                                 ______________________________
                                                       SAUNDRA BROWN ARMSTRONG
22
                                                       Senior United States District Judge
23

24

25

26

27

28
